
	
		I
		111th CONGRESS
		2d Session
		H. R. 5189
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mr. Hinchey
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  that the issuer of a tax-exempt State or local obligation obtain a
		  certification that the interest rate with respect to such obligation is
		  reasonable without materially increasing the risks associated with the
		  obligation.
	
	
		1.Short titleThis Act may be cited as the
			 Municipal Finance Improvements Act of
			 2010.
		2.Certification of
			 cost of financing of municipal obligations
			(a)In
			 generalSection 149 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(h)Certification of
				cost of financing
						(1)In
				generalSection 103(a) shall
				not apply to any State or local bond issuance, including any private activity
				bond issuance, unless, with respect to the issue of which such bond is a part,
				the requirements of paragraph (2) are met.
						(2)Optimal bond
				financing certification requirementThe requirements of this
				paragraph are met with respect to an issue if the issuer of such bonds has
				received an optimal bond financing certification not later than the date such
				issue is originally issued.
						(3)Optimal bond
				financing certificationFor
				purposes of this subsection—
							(A)In
				generalThe term optimal bond financing
				certification means a written statement by an independent qualified
				financial adviser which—
								(i)certifies that, in
				the opinion of an independent qualified financial adviser, the fees associated
				with the issuance and the aggregate interest cost to such issuer with respect
				to such bonds are reasonable compared with fees and interest rate cost
				available in the financial marketplace in which such bonds may be sold, without
				materially increasing the risks to the issuer or bond obligors, and
								(ii)details the
				reasons supporting the certification described in subparagraph (A) (including
				the effect the selected legal structure has on the aggregate interest
				cost).
								(B)Qualified
				independent financial advisor
								(i)In
				generalThe term qualified independent financial
				advisor means an individual who—
									(I)has the
				professional qualifications required to advise the issuer of such bond as to
				the financial cost of such issue and the appropriate legal structures and
				financing alternatives for optimization of the cost of such issue, and
									(II)has a legal fiduciary duty to the issuer
				(whether under common law, or otherwise), which includes the duty to advise
				without regard to the financial or other interest of the individual.
									(ii)Related or
				interested parties excludedFor purposes of this subparagraph, an
				individual shall not be treated as an independent qualified financial adviser
				if—
									(I)such adviser is,
				is employed by, or is employed by any person who is owned (directly or
				indirectly) by, the underwriter of such bond,
									(II)such adviser is
				providing any other financial advice with respect to the issuance of such bond
				for which such advisor is receiving remuneration (or is employed by, or is
				employed by any person who is owned (directly or indirectly) by, such a
				person), or
									(III)the remuneration
				of such adviser is contingent, directly or indirectly, on the issuance of such
				issue.
									(iii)Special rule
				for employees of State or local governmentAn individual shall
				not fail to be treated as qualified independent financial advisor solely by
				reason of being an employee of the State or local government with respect to
				which the bond is being issued.
								(4)Optimal bond
				financing certificationThe
				issuer of any State or local bond issuance shall make publicly available the
				optimal bond financing certification with respect to such issuance.
						(5)Callable
				bonds
							(A)In
				generalA callable State or local bond issue shall not be treated
				as continuing to meet the requirements of paragraph (2) unless the issuer of
				such bonds has reasonably determined as of the first date on which outstanding
				bonds may be called, and annually thereafter, that exercising such right to
				call such bonds and refunding such bonds will not result in a substantial
				economic savings to the issuer, or private activity user, of such bonds in the
				marketplace in which such bonds would be called and refunded.
							(B)Callable State
				or local bondFor purposes of this paragraph, the term
				callable State or local bond issue means a bond issue which
				provides for a presently exercisable optional right to the issuer, or private
				activity user of the proceeds, of such bonds to retire all or part of such
				bonds at a stated date, but only if the remaining term to original maturity of
				such bonds is more than 23 months after the date that such optional right is
				first exercisable, with or without the payment of any premium to the holders of
				such bonds.
							(6)Tax credit
				bondsFor purposes of this subsection, the term State or
				local bond shall include any tax credit bond (as defined in section
				853A(e)(1)(A)).
						.
			(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to obligations issued after the date of the
			 enactment of this Act.
				(2)Callable
			 bondsIn the case of callable obligations originally issued or
			 refunded before the date of the enactment of this Act, the amendments made by
			 this section shall apply to any such obligation that may be called, in whole or
			 in part, before, on, or after the date of the enactment of this Act.
				3.Small issuer
			 credit
			(a)In
			 generalSubchapter B of
			 chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
				
					6433.Small issuer
				credit
						(a)In
				generalIn the case of bond
				issued by a small issuer, such issuer shall be allowed as a credit with respect
				to such bond an amount equal to 0.05 percent of the principle amount of such
				bond which shall be payable by the Secretary as provided in subsection
				(b).
						(b)Payment of
				creditThe Secretary shall pay to such issuer the amount of the
				credit determined under subsection (a) on such date as the Secretary can
				reasonably determine such issuer is a small issuer for the calendar
				year.
						(c)Small
				issuerFor purposes of this section—
							(1)In
				generalThe term small issuer means, with respect
				to any calendar year, any issuer if the aggregate face amount of all tax-exempt
				bonds (other than private activity bonds) issued by such issuer during such
				calendar year does not exceed $50,000,000.
							(2)Certain
				refunding bonds not taken into account in determining small issuer
				statusThere shall not be
				taken into account under paragraph (1) any bond issued to refund (other than to
				advance refund) any bond to the extent the amount of the refunding bond does
				not exceed the outstanding amount of the refunded
				bond.
							.
			(b)Clerical
			 amendmentThe table of sections for subchapter B of chapter 65 of
			 such Code is amended by adding at the end the following new item:
				
					
						Sec. 6433. Small issuer
				credit.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
